Citation Nr: 0210571	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include the residuals of neurosyphilis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from February 1942 to 
September 1944.  

In an April 2002 decision, the Board of Veterans' Appeals 
(Board) reopened the veteran's claim for service connection 
for the disabilities at issue.  That matter arose from an 
appeal of a May 2001 rating action entered by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
regional office (RO).  After reopening the veteran's claim, 
the Board undertook additional development of the evidence.  
That development has been accomplished to the extent 
necessary to render this decision.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The veteran was treated in service for complaints of 
"nervousness" as well as for neurosyphilis. 

3.  Following examination of the veteran conducted for VA 
purposes in 2002, the examining physician opined that the 
veteran's current organic brain syndrome is a manifestation 
of anxiety that was characterized as "nervousness" in 
service, and the residuals of neurosyphilis.  


CONCLUSION OF LAW

A neuropsychiatric disorder, to include the residuals of 
neurosyphilis was incurred during service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.301, 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), is applicable to this case.  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that although the VA's duties, as set out in the VCAA, 
may not have been completed, because of the full grant of 
benefits made by this decision, any failure in this regard is 
harmless. 

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110; 38 
C.F.R. §§ 3.301, 3.303.  After November 14, 1972, whether the 
veteran complied with service regulations and directives for 
reporting a venereal disease and undergoing treatment is 
immaterial and the service department characterization of 
acquisition of the disease as "willful misconduct" or as 
"not in line of duty" will not govern.  38 C.F.R. 
§ 3.301(c)(1).  Further, service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the record reflects that more than one year after 
entering service, the veteran was seen for complaints and 
findings consistent with neurosyphilis.  Subsequent tests 
confirmed this diagnosis in August 1943.  Although the 
veteran's service records are relatively voluminous, the do 
not make clear what treatment he received between August 1943 
and May 1944.  It appears to have been a regimen of 
chemotherapy.  Records dated from May 1944 to September 1944, 
however, show the veteran was hospitalized for the treatment 
of his neurosyphilis, during which time he underwent both 
chemotherapy, and what was described as fever therapy.  The 
latter treatment apparently involved inoculating the veteran 
with malaria in an intentional effort to raise his body 
temperature.  In any case, during the course of this 
treatment, the record reflects that the veteran complained of 
"nervousness."  Although no specific psychiatric diagnosis 
was made at the time, the veteran was nevertheless discharged 
from service at the end of this hospitalization.  The 
veteran's separation documents reflect that the reason for 
his discharge was that he was considered unfit for further 
military service due to his neurosyphilis, as well as due to 
"Nervousness and irritability."  In regard to his 
neurosyphilis, it was specifically noted that it was unknown 
when the original infection occurred, but that it was 
considered due to the veteran's willful misconduct.  

Shortly after his discharge from service, the veteran 
submitted an application for VA benefits.  This claim was 
denied in an October 1944 rating action.  The essential basis 
for this denial was the finding that the onset of 
neurosyphilis was due to the veteran's own misconduct, (which 
conclusion was apparently consistent with applicable 
regulations at the time), and because there had not been a 
diagnosis of a psychiatric disorder.  

Thereafter, the evidence shows that the veteran had some 
follow-up treatment for syphilis in October 1944, but the few 
medical records dated since then do not reflect any further 
treatment provided for that condition, or indicate the 
presence of a psychiatric disorder, for many years.  It was 
not until 1965/1966 when records next reflect a relevant 
entry.  VA hospital records dated at that time show a 
diagnosis of severe anxiety reaction and depressive reaction, 
although there was no indication this was considered linked 
to service.  (The evidence also shows that the veteran was 
granted VA non-service connected pension benefits in 1966.)  

Subsequently dated records show that in 1975, the Social 
Security Administration found the veteran's disabilities 
included a severe organic brain disease which was considered 
to have been long standing in nature.  A similar conclusion 
was made in October 1975, following an examination conducted 
for purposes of determining the veteran's need for regular 
aid and attendance.  As it happened, the VA awarded the 
veteran aid and attendance benefits for pension purposes at 
that time.  

After 1975, the medical record does not appear to have been 
further developed until the current claim was submitted in 
2001.  Much of the evidence associated with the file in 
connection with this claim, however, is made up of statements 
from those who have known the veteran over the years.  These 
statements primarily describe the belief of those providing 
the statements, that the veteran developed a psychiatric 
disorder in service.  

After reviewing the foregoing evidence, the Board requested 
that the veteran undergo an examination for purposes of 
determining the nature and extent of any current psychiatric 
disorder, including the residuals of neurosyphilis.  In 
addition, the examiner was asked to offer an opinion as to 
whether any such current disorder was related to the 
veteran's military service.  

The requested examination took place in July 2002.  The 
report from this examination reflects that the claims file 
was reviewed extensively by the physician conducting the 
examination, as seen by the historical information the report 
contains.  The examiner also noted that this history was 
consistent with an organic brain dysfunction and a primary 
anxiety disorder.  As to the results of the examination 
itself, the veteran was found to be disoriented as to time 
and place; he was unable to name the state in which he lived, 
the governor of the state in which he lived or the name of 
the current president of the United States.  He also was 
unable to recall any of the three objects he was asked to 
remember as part of his examination; was unable to identify a 
clock, a shoe, a watch or a pin; and he was unable to perform 
simple two step commands, even after multiple attempts.  The 
Axis I diagnosis was organic brain syndrome.  

In a discussion added at the end of the report, the examiner 
offered his opinion that the veteran actually suffered from 
at least two organic processes resulting in psychiatric 
symptoms.  These were anxiety "which was quoted as 
'nervousness' at the patient's discharge from the military" 
and organic brain syndrome.  Because of the severity of the 
cognitive impairment overlying any affective symptoms, 
however, the examiner was unable to distinguish what 
percentage the veteran's anxiety may present independently 
from the cognitive symptoms.  As to the etiology of the 
veteran's cognitive deficits, the examiner wrote that it "is 
reasonable to assume that the patient suffers from the late 
stages of neurosyphilis. . . . The illness is considered 
chronic and progressive and his prognosis is poor."

The foregoing record clearly demonstrates the first diagnosis 
of neurosyphilis occurred in August 1943, after the veteran 
had been in service approximately a year and a half.  At the 
same time, his service records are also the first to document 
complaints that could be construed as psychiatric in nature 
(nervousness).  A VA physician has considered this history, 
noted the course of the veteran's health in the years since 
service, and following an examination of the veteran in July 
2002, thought it reasonable to conclude that the veteran's 
current cognitive impairment, which he characterized as 
organic brain syndrome, was a product of the late stage of 
the neurosyphilis treated in service, and that there is 
present an anxiety disorder that was manifested as 
"nervousness" during service.  Under these circumstances, 
the Board concludes there is an adequate basis upon which to 
grant service connection for a neuropsychiatric disorder, to 
include the residuals of neurosyphilis.  Accordingly, the 
veteran's appeal is granted.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a neuropsychiatric 
disorder, to include the residuals of neurosyphilis is 
granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

